REVOLVING CREDIT NOTE

$3,500,000  
 Pittsburgh, Pennsylvania
   
February 18, 2005

                FOR VALUE RECEIVED, the undersigned, INTERNATIONAL PLASTICS AND
EQUIPMENT CORP., a Pennsylvania corporation (“Borrower”) hereby promises to pay
on or before the Expiration Date (as defined in the Loan Agreement, defined
below), to the order of CITIZENS BANK OF PENNSYLVANIA (the “Bank”) the lesser of
(i) the principal sum of THREE MILLION FIVE HUNDRED THOUSAND DOLLARS
($3,500,000) or (ii) the aggregate unpaid principal amount of all Revolving
Credit Loans (as defined in the Loan Agreement) made by the Bank to the Borrower
pursuant to the Revolving Credit and Term Loan Agreement, dated as of February
18, 2005, by and between the Borrower and the Bank (the “Loan Agreement”),
together with interest on the unpaid principal balance hereof from time to time
outstanding from the date hereof until maturity at the rate or rates per annum
determined pursuant to Section 2.04 of, or as otherwise provided in, the Loan
Agreement, payable on the dates set forth in Section 2.17 and Section 2.18 of,
or as otherwise provided in, the Loan Agreement.

                All payments and prepayments to be made in respect of principal,
interest or other amounts due from the Borrower under this Revolving Credit Note
(the “Revolving Credit Note”) shall be payable no later than 2:00 p.m.
Pittsburgh time, on the day when due. Such payments shall be made to the Bank at
the office of the Bank located at 29th Floor, 525 William Penn Place,
Pittsburgh, PA 15219, or at such other place as the Bank may designate in
writing, in lawful money of the United States of America in immediately
available funds without setoff, counterclaim or other deduction of any nature.
Borrower expressly waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Revolving Credit Note, and an action for any
amounts due and unpaid shall therefore accrue immediately.

                If any payment of principal or interest under this Revolving
Credit Note becomes due on a day which is a Saturday, Sunday or other day on
which banking institutions are authorized or obligated to close in Pittsburgh,
Pennsylvania, such payment will be made on the next following business day on
which the Bank is open for business and such extension of time will be included
in computing interest in connection with such payment.

                This Revolving Credit Note is the Revolving Credit Note referred
to in, and is entitled to the benefits of, the Loan Agreement, which Loan
Agreement, among other things, provides for acceleration of the maturity hereof
upon the happening of certain stated events. This Revolving Credit Note is
secured by, and is entitled to the benefits of, the Security Agreements, the
Mortgages and certain other Loan Documents (as those terms are defined in the
Loan Agreement), as each of them may be amended, modified or supplemented from
time to time. Capitalized terms used in this Revolving Credit Note which are
defined in the Loan Agreement have the meanings assigned to them in the Loan
Agreement unless otherwise expressly defined in this Revolving Credit Note.

--------------------------------------------------------------------------------



                Borrower represents and warrants that it has power and authority
to execute and deliver this Revolving Credit Note and to perform its obligations
under this Revolving Credit Note; that all such action has been duly and validly
authorized by all necessary proceedings on the part of such Borrower; and that
this Revolving Credit Note has been duly and validly executed and delivered by
the Borrower and it constitutes a legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms.

                The provisions of this Revolving Credit Note are intended to be
severable. If any provision of this Revolving Credit Note shall for any reason
be held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability of such provision in any other jurisdiction or any other
provision of this Revolving Credit Note in any jurisdiction. This Revolving
Credit Note shall be binding on, shall inure to the benefit of, and shall be
enforceable by the respective successors, assigns, heirs, personal
representatives, and administrators of the Borrower and the Bank.
Notwithstanding the foregoing, the Borrower is prohibited from transferring this
Revolving Credit Note, and any attempted transfer shall be null and void.

                This Revolving Credit Note shall be governed by, and construed
and enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles applicable to the conflict of laws. The
Borrower consents to the exclusive jurisdiction and venue of the Federal and
State courts located in Allegheny County, Pennsylvania with respect to any suit
arising out of, relating to, or mentioning this Revolving Credit Note.

Remainder of page intentionally left blank

2

--------------------------------------------------------------------------------



Confession of Judgment

THE BORROWER AUTHORIZES AND EMPOWERS THE PROTHONOTARY OR ANY ATTORNEY OF ANY
COURT OF RECORD WITHIN THE UNITED STATES OR ELSEWHERE AFTER THE OCCURRENCE OF AN
EVENT OF DEFAULT UNDER THE LOAN AGREEMENT OR UNDER THIS REVOLVING CREDIT NOTE TO
APPEAR FOR AND CONFESS JUDGMENT AGAINST BORROWER IN FAVOR OF THE BANK OR ANY
HOLDER OF THIS REVOLVING CREDIT NOTE, FOR ALL SUMS DUE AND UNPAID UNDER THIS
REVOLVING CREDIT NOTE, WHETHER BY ACCELERATION OR NOT, WITH OR WITHOUT
DECLARATION, WITH COST OF SUIT AND AN ATTORNEYS’ COMMISSION OF TEN PERCENT
(10%), WITH RELEASE OF ALL ERRORS, WITHOUT STAY OF EXECUTION AND WITH REASONABLE
ATTORNEYS’ FEES FOR COLLECTION. BORROWER ALSO WAIVES THE RIGHT OF INQUISITION OF
ANY REAL ESTATE LEVIED ON, VOLUNTARILY CONDEMNS THE SAME, AUTHORIZES THE
PROTHONOTARY OR CLERK TO ENTER THE WRIT OF EXECUTION ON SAID VOLUNTARY
CONDEMNATION, AGREES THAT SAID REAL ESTATE MAY BE SOLD ON A WRIT OF EXECUTION,
AND ALSO WAIVES AND RELEASES ALL RELIEF FROM ANY AND ALL APPRAISEMENT, STAY OR
EXEMPTION LAW OF ANY STATE NOW IN FORCE OR ENACTED IN THE FUTURE. IF A COPY OF
THIS REVOLVING CREDIT NOTE, VERIFIED BY AFFIDAVIT OF THE BANK OR ANY HOLDER OF
THIS REVOLVING CREDIT NOTE OR SOMEONE AUTHORIZED TO ACT ON BEHALF OF THE BANK OR
ANY SUCH HOLDER, HAS BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO
FILE THE ORIGINAL REVOLVING CREDIT NOTE AS A WARRANT OF ATTORNEY. THE AUTHORITY
AND POWER TO APPEAR FOR AND ENTER JUDGMENT AGAINST BORROWER WILL NOT BE
EXHAUSTED BY ANY SINGLE EXERCISE OF THE AUTHORIZED POWER, AND THE SAME MAY BE
EXERCISED FROM TIME TO TIME AS OFTEN AS THE HOLDER DEEMS NECESSARY OR DESIRABLE;
AND THIS REVOLVING CREDIT NOTE WILL BE A SUFFICIENT WARRANT.

 

Borrower
Initials

            JG          
   

 

 

   

Waiver of trial by Jury
         
BORROWER EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVES ALL BENEFIT AND ADVANTAGE
OF ANY RIGHT TO A TRIAL BY JURY, AND IT WILL NOT AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS REVOLVING CREDIT
NOTE, THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
  Borrower
Initials


            JG          
   

3

--------------------------------------------------------------------------------



                IN WITNESSETH THEREOF, and intending to be legally bound, the
Borrower has executed, issued and delivered this Revolving Credit Note as of the
day and year first written above.

  INTERNATIONAL PLASTICS AND   EQUIPMENT CORP.               By:   Joseph
Giordano, Jr.        ———————————————   Title:   President        ———————————————

4

--------------------------------------------------------------------------------